Title: Abigail Adams to James Lovell, 14 July 1781
From: Adams, Abigail
To: Lovell, James


     
      My dear Sir
      
       July 14th 1781
      
     
     Your favour by General Ward was not deliverd me till this day or I should have replied to it by the last post; the Generous acknowledgement of having transgressed forbids any further recrimination even tho I had more than the Right of a Friend. The serious part of your Letter drew a tear from the Eye of Portia. She wished for ability she wished for power to make happy the Man who so richly deserved far better treatment than he had ever yet met with. The pittance you mention, is meaner than my Immagination could possibly form tho I have had sufficient Specimins of it here to fore but it must and shall be enlarged if the Friends to whom Portia is determined to apply have any influence in a Body who too often strain at a knat while they gulph down a camel with great facility.
     I am gratified however to have from your own Hand arguments to rectify the Ideas of some who I really believe your Friends, but who not knowing or fully attending to the circumstances you mention, have been left to wonder at a conduct they could not account for. The affectionate regard you profess for a Lady who I believe every way deserving of it, intirely banishes from my mind the insinuations of Cornelia, and I could wish that Letter might not be submitted as you tell me others have been, least it should unnecessaryly give pain to a Lady I must more and more Esteem—and with whom I am determined to cultivate a more particular acquaintance. Possibly I may be able to render her some small services. I cannot be so particular as I wish because this must take its chance by the post. I will not thank you for your comments upon my Letter of March 17th. They are not generous. However as I have never spaired my correspondent when I thought him wrong, I will suppose that he really believed Portia deserving the censure he has bestowed.—“Dutch Idea” abominable. You know I meant by the Word property, only an exclusive right, a possession held in ones own right. Will you please to consult Johnson upon the term?—Still more Sophistical is your comment upon the fine tuned Instrument. If I did not know you I should suppose you a practiseing Attorney. There is one thing however that sticks a little hardly by me—“I am very unwilling that it should be submitted to the Eye of one so very much my Friend as you profess yourself to be.” This looks like such a distrust of my sincerity as wounds me. There are some other strokes to which I am not callous, but can forgive them considering the freedom I have exercised in my own remarks.
     Will you balance accounts? and we will begin a New Score upon the old Stock of Friendship. I do not pretend to exculpate from censure what I really thought deserving of it, but only the doubtfull right I had to use it as it did not at that time particularly affect me.
     You have not fulfilled one part of your promise which was to transmit to me some Annecdotes respecting my Friend abroad and as a preparitive I was to see Mr.——. I have nowreceived my preparitive. In the Name of Indignation can there be any thing more diabolical than what is put into my Hands? False insinuating disembling wretch—is it for this your Grey Head is spaired—is this the language of courts?—is this the reward of an Independant Spirit, and patriotick virtue? Shall the Zealous and Strenuous asserter of his countrys rights be sacrificed to a court Sycophant? This finished Courtier has first practised his Arts upon the Minister till he has instilled into his mind the most ungenerous prejudices, played over the same Game he practised against Dr. Lee by reporting Speaches I dare say that were never made, or taking them seperately from what might be connected with them and therby rendering offensive what in an other view might be quite harmless—and having gained his point there, is now in the most specious manner crocodile like whining over the prey he means to devour, to your Body who if they mean peace and good will to their country will immediately accept a resignation which it is said he has tendered but for Heavens sake do not join him in commission with my Friend, they cannot act in concert, after such a proof of jealousy, envy and malice can you suppose it?
     Join to him an upright honest Man of real abilities and he will thank you for an assistant should a negotiation commence, but do not Saddle him with a Man who looks no further than the present state of existance for a retribution of his virtues or his vices, but who considering this world as the summum bonum of Man might I think have a little more regard to the happiness of his fellow Mortals in the present state, and not quite so willing to relinquish their Natural Rights. One will speak a bold and firm language becomeing a free sovereign and Independant Nation, the other will be indesisive yealding fauning flattering. Are these consistant qualities? Very justly does he observe that they do not always hold the same language and the one may erase the impressions of the other.—If after all the Efforts of the Friends of Liberty Congress should join them you may be assured my Friend will resign his commission. I shall intreat him to, but he will not want persuasion. He shall not share if I can prevent it in the disgrace which will most assuredly fall upon these States. Humiliating thought, that so much Blood and treasure should be sacrificed to state intrigues and our negotiation disgraced by a Man—but I will believe a more virtuous Majority exists among you. I ask not the support of my Friend because he is my Friend—I ask it no further than as you find he persues the best Good of his country, than as you find he acts a disinterested part considering himself only as one individual of the many he represents.
    